PER curiam:
El acusado fue convicto de una infracción a la sección 4 de la Ley Núm. 220 de 15 de mayo de 1948, 33 L.P.R.A. see. 1250, y sentenciado a cumplir seis meses de cárcel. En el recurso de apelación que interpuso señala como error que no se probó la alegación esencial de que hubiese vendido números de bolita. Independientemente del hecho de que la infracción imputada fue la de tener en su posesión una lista con números de bolita, la prueba también estableció la venta al agente encubierto. No era indispensable que se estableciera que el agente pagó por los números jugados, aunque ello se deduce de su declaración al afirmar que, una vez seleccionó los números que jugó, el acusado los apuntó en un papel que le entregó y que se ofreció y admitió en evidencia. El otro apuntamiento al efecto de que no se demostró que los números que el acusado apuntó y entregó al agente fueran de bolita porque no iban seguidos de guión y otros números a la derecha, es claramente frívolo. El testigo declaró que el propio acusado le indicó que no con-signaba la cantidad jugada para evitar que si se le sorpren-día pudiera utilizarse el escrito como evidencia en su contra. De todas formas, la prueba presentada es suficiente para justificar la convicción, Pueblo v. Seda, 82 D.P.R. 719 (1961).

Se confirmará la sentencia dictada por el Tribunal Superior, Sala de San Juan, en 26 de abril de 1960.